DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 7, 2021 has been entered.
This Office action is responsive to an amendment filed December 7, 2021. Claims 23 & 25-39 are pending. New claims 34-39 have been added. Claims 23 & 25-31 have been amended. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 & 25-35 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
low atomic number material” in claim 23 is a relative term which renders the claim indefinite. The term “low atomic number material” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “high attenuation objects” in claim 32 is a relative term which renders the claim indefinite. The term “high attenuation objects” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “lower energy beam transmissions” in claim 33 is a relative term which renders the claim indefinite. The term “lower energy beam transmissions” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
In regards to claim 35, the claim indefinite because the claim merely recites a use of an instrument comprising low atomic number materials at least at the distal end without setting forth any active, positive steps delimiting how this use is actually practiced.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 23, 25-35, 37 & 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drukier (WO 83/03961).
In regards to claim 23, Drukier discloses a medical device with reduced beam hardening properties, comprising: 
an instrument body 5 having a proximal end and a distal end; 

    PNG
    media_image1.png
    405
    285
    media_image1.png
    Greyscale

wherein at least the distal end 5 of the instrument body comprises a contiguous low atomic number material (Z<15), the instrument body 6 integrally formed with the contiguous low atomic number material (Z<15), the low atomic number material for mitigating beam hardening artifacts; wherein the instrument, 

In regards to claim 25, Drukier discloses the device of claim 23, wherein the proximal end of the instrument body is formed from a metal and alloy (i.e., combination of metals) (see at least pg. 8).  
In regards to claim 26, Drukier discloses the device of claim 23, wherein the entire instrument body is formed from a low atomic number material (Z<15) (see at least fig. 1 and pgs. 6-10).  
In regards to claim 27, Drukier discloses a medical device with reduced beam hardening properties, comprising: 
an instrument body 5 having a proximal end and a distal end; 
wherein at least the distal end of the instrument body 5 comprises a contiguous aluminum or aluminum alloy withU.S. Application No.: 15/871,707Docket No.: AET20-02-3- low atomic number (Z<15) for mitigating beam hardening artifact, the instrument, when used for an image-guided procedure, produces less beam hardening artifact (see at least abstract, fig. 1 and pgs. 6-10).  
In regards to claim 28, Drukier discloses the device of claim 27, wherein the entire instrument is formed from aluminum or aluminum alloy (see at least abstract, fig. 1 and pg. 8).  
In regards to claim 29, Drukier discloses the device of claim 23, wherein a low atomic number material (Z<15) is integrally formed in at least the distal end of the instrument body 5 (see at least abstract, fig. 1 and pg. 8).  
In regards to claim 30, Drukier discloses the device of claim 23, wherein the low atomic number material is selected from the group consisting of polymers, aluminum, aluminum alloys, low atomic number metals and other non-beam-hardening materials for the component (see at least fig. 1 and pg. 8).  
In regards to claim 31, Drukier discloses the device of claim 30, wherein the low atomic number material comprises aluminum- beryllium (see at least abstract, fig. 1 and pg. 8).  
In regards to claim 32, Drukier discloses the device of claim 23 wherein the artifacts are formed on a visual image from high attenuation objects (see at least abstract, fig. 1 and pg. 8).  
In regards to claim 33, Drukier discloses the device of claim 32 wherein the artifacts are caused by beam hardening resulting from depletion of lower energy beam transmissions (see at least abstract, fig. 1 and pg. 8).  
In regards to claim 34, Drukier discloses the device of claim 23 wherein the low atomic number material (Z<15) forms a sheath of an aluminum or aluminum alloy around the distal end of the instrument body adapted for short-term insertion into a patient (see at least abstract, fig. 1 and pg. 8).  
In regards to claim 35, Drukier discloses a method of reducing beam hardening artifact in image-guided procedures by utilizing an instrument comprising low atomic number materials at least at the distal end (see at least abstract, fig. 1 and pgs. 6-10).  
In regards to claim 37, Drukier discloses an aluminum or aluminum alloy tumor ablation probe (see at least abstract, fig. 1 and pgs. 6-10). 
In regards to claim 39, Drukier discloses a tumor ablation probe made from low artifact material (see at least abstract, fig. 1 and pgs. 6-10).
Claim(s) 36 & 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oshida et al. (US 2017/0135720) (“Oshida” hereinafter).
In regards to claim 36, Oshida discloses an aluminum or aluminum alloy biopsy needle shaft 12 (see at least fig. 1 and par 0031).
In regards to claim 38, Oshida discloses a biopsy needle shaft 12 comprised of low artifact material (see at least fig. 1 and par 0031). 
Claim(s) 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murphy et al. (US 2003/0181810) (“Murphy” hereinafter).
 	Murphy discloses a biopsy needle shaft 132 comprised of low artifact material (see at least abstract, figs. 6-9, and par 0009-0010, 0013-0017, 0025 & 0063-0065).
Response to Arguments
Applicant’s arguments with respect to claim(s) 23 & 25-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/Primary Examiner, Art Unit 3791